PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/033,983
Filing Date: 12 Jul 2018
Appellant(s): Trunck et al.



__________________
Devin Lee Looijen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/9/2021.

.

Summary of the claimed subject matter
With respect to the Background Information (pages 3-4 of the brief), examiner acknowledges the overview of the state of the art, however does not agree with the conclusory statement that “The present consensus of the scientific community is to find the best model for each trait being predicted, with the expectation that a large, complex model trained for the general population will yield the best prediction results for a corresponding trait” (page 4, last sentence in section).  There has been no evidence provided in the prosecution to support this conclusion nor that it is the opinion of the scientific community.  Given the evidence of record, it is generally acknowledged that the best model would be sought to provide for a correlation between genetic variants to a given trait.  However, the art of record provides that the scientific community applied multiple models in the analysis of genetic variants and traits and the considerations on must take in modelling.  Further, given the breadth of ‘trait’, it would be readily supported that different models for specific types of cancer as a ‘trait’ would be needed since there is different genetic variants correlated with different cancers.  Further, even for specific cancers, the cited references of record provide for the use of different models to evaluate the strength of the correlative modelling when analyzing data.
Additionally, there is no evidence of record that there is a ‘universal model’ (provided in the Summary of the Claimed Invention, top of page 5); and in review of [0006], [0030] and [0045] indicated in the Brief to support the benefit of the claimed invention this term is not recited, nor is the concept clearly supported.  Rather, these paragraphs appear to provide 

 (1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 8 has been amended in prosecution and now is generally directed to a method of providing trained machine learning models using known genotypes and known characteristics of a demographic profiles, choosing a model based on the demographic profile of a patient, and make a prediction of a characteristic and transmitting the information to a user.  It is noted that claims 8-14 are directed to a process, and claims 15-20 are directed to an article of manufacture that implements the process. Dependent claims provide for how the model is trained or how many demographic elements are used to assess the model to be used, or that demographics are categorized and ranked for determining the appropriate model to apply to the genetic information provided by the user.

For step 2A of the 101 analysis, the judicial exception of the claims are the instructional steps of applying models to sequence data based on demographics.  The claims have been amended to indicate that the models have been trained in association with demographics, and in view of the guidance of the specification are general and broad relating to any characteristic and all possible demographics.   The specification does not give any detail to which model is used, or any specific guidance on how a model is specifically trained, or how they are ranked relative to any of the elements beyond indicating that relevant demographics and variants would be chosen for model application.  The judicial exception is a set of instructions for analysis of sequence data for association to a characteristic and appears to be directed to a Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  The specification provides prophetic examples, however in a review of the relevant art correlations between genetic mutations/variants are known to exist, and in some cases predominate in certain demographics; for example BRCA1 mutations present in Jewish woman, and the characteristic to predisposition to breast cancer.  A review of the specification fails to provide any unique associations, and provides only the general guidance to evaluate know genetic data correlated to known characteristics and demographics and use this to make a prediction on a user, and broadly appear to encompass looking up the information in a table where the table contains the genetic variant, characteristic and any associated demographics in which it was studied.  The method as claimed appears to be a process that one can perform in one’s mind and on paper.

For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of analyzing genetic data through modelling.  In review of the specification, there is no evidence that there is special instructions for the modeling, only that different models are used for prediction purposes.  As such, the claims do not provide for any additional element to consider under step 2B that amount to significantly more given the evidence of record and teachings of the specification.  As explained in the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of known sequence data which is correlated to known characteristics and demographics and associating known information with that provided by a user.  The claims recite that the correlations are present as models, however the models do not appear to be complex databases but rather directed to specific correlations and similar to information provided in a table of genetic variant, characteristic of variant and any demographic.  While the claims recite the method instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  As noted in prong 2, the art as demonstrated by Chatterjee et al. teach that genetic variants were known and associated with a variety of diseases, and which predisposes an individual to the associated disease and certain families fall into high risk groups providing for the limitation and concept of a demographic being associated with genetic variants and 
Based upon an analysis with respect to the claim as a whole, claims 8-20 do not recite something significantly different than a judicial exception of establishing a correlation between genetic data for various demographics, and applying the models to new data sets submitted by a user.   Claims 8-20 are directed towards a method of receiving sequence data from a user and comparing the data to identify and/or predict characteristics based on the sequence and demographic information provided.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al., Koo et al., Moons et al. and Hendriksen et al. 

The claims provide using a ‘polygenic model’ “in the form of trained machine learning models” (new amendment) and in review of the specification does not provide a specific definition nor specific means or rules in which a model is to be obtained or trained.  For example at [0027] of the specification it is taught that:
“The polygenic models may comprise machine learning models (e.g., neural networks, genetic algorithms, other stochastic or deterministic models, etc.) that have already been trained based on a vetted set of training data, may comprise other predictive models (e.g., statistical models, linear or non-linear models), etc. While only six polygenic models are illustrated in FIG. 1, any suitable number of models may be utilized by polygenic prediction server 160.” 
and appears to provide the general guidance that any existing correlation of disease and variant could be used as a model or used as data in the learning phase of a modeling for a particular characteristic consistent with the amendment to the claim setting forth “wherein the polygenic model has been trained using known genotypes and known characteristics for members of the demographic” (new amendment).  In review of the claim as a whole, the claim as amended sets forth limitations that the models provide correlations between known genotypes, known 
Chatterjee et al. teach that genetic variants were known and associated with a variety of diseases, and which predisposes an individual to the associated disease.  Chatterjee et al. teach that certain families fall into high risk groups providing for the limitation and concept of a demographic being associated with genetic variants and disease/characteristic, and the specific example of choosing a model for example determining the presence of a BRCA1 or BRACA2 variant in an individual to predict disease burden.  Given the breadth of the claims, it appears that Chatterjee et al. teach and provide for each of the steps of the claims.  In addition, Chatterjee et al. teach that unlike genetic variants alone, environmental risk factors can change over the lifespan of individuals. Thus, repeated measurements of environmental risk factors or risk biomarkers will be needed to provide a risk assessment for diseases associated with both long-term average exposure levels and trends in exposure levels over time providing other demographic associations. Prospective cohort studies with longitudinally measured risk factor data will be needed for the development of dynamic models for risk prediction. Research is also needed on statistical methodology for the development, validation and application of risk models with time-dependent risk factors which provide more broadly for developing and associating the appropriate demographics to genetic variants for use in broader populations.  More generally, Koo et al. provide a review teaching that there are many types of machine learning methods to identify susceptibility genes for application to characteristics of epidemiology providing an overview of neural networks (NNs), support vector machine (SVM), and random forests (RFs) as know common tools used to generate models for multifactorial diseases. Koo et al. gives an overview on machine learning methods, describing the methodology of each machine learning 
The use of machine learning models to determine associations of genetic variations and diseases or characteristics among different demographic groups was well known in the art.  Given the large breadth of the claims and detailed knowledge for training and using machine learning modelling to predict and associate genetics and disease, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to identify relevant models that have been studies and optimized to describe known genes and known associated characteristics for a given demographics.  One having ordinary skill in the art would have been motivated to use the best possible characterized and optimized model among the many possible models in the assessment of new patient data to provide for the best possible prediction or association for the patient.  Given the requirements of the claims to base selection on known associations, and the wealth of knowledge of modelling, there would have been a reasonable expectation of success given the detailed guidance, additional references to the work of others and specific examples and results of all Chatterjee et al., Koo et al., Moons et al. and Hendriksen et al. to provide for a plurality of models each optimized and appropriate for a given set of facts and details of a patient including genetic and demographic data for best predicting a disease or characteristic in the care of a patient.
	Thus, the claimed invention as a whole was clearly prima facie obvious.

(2) Response to Argument
Appellant’s arguments for 101
Appellants provide an overview of the applicable court decisions regarding 101 and provide a summary of the claim limitations (pages 21-22).  Applicants argue that to ‘the conventional mind, the method of claim 8 is sub-optimal because multiple machine learning models require more space in memory’ than that a single model.
In response, there does not appear to be a standard established in prosecution for what the conventional mind would be, or that claim 8 is sub-optimal.  To the contrary, the art of record demonstrates that different genetic variants are associated with different traits, for example that is the variants associated with BRAC1 and cancer are different from that for other cancers for example necessitating the need for multiple different models.  Given the evidence of record, it appears that multiple models are necessary for the myriad of possible traits, and given the breadth of ‘traits’ no one model could exist to define all possible traits.
Appellants note that the claim 8 is ‘rooted in computer technology in order to over a problem specifically arising in the realm of computer networks’ citing DDR Holdings, and provides ‘specific asserted improvement in computer capabilities’ noting Enfish. Appellants argue that like the teeter totter example, the claims do not provide for a general concept.
In response, given the breadth of the claims to provide polygenic models and selecting the model to use based on a demographic it does appear that the claims are directed to a general concept.  It is noted that in review of the specification there is no specific guidance to any specific models, no specific rules in creating models, nor how to choose a model given a variety of possible demographics which could exist and the great number of possible traits that exist.  Enfish and a unique database structure and DDR holding that was found to affect the function of the GUI, the present claims given the breadth are similar to providing a table of known genetic variants and traits/diseases/conditions with a listing of other demographic data that was observed, for example BRAC1 variants, associated with breast cancer, commonly observed in Jewish population, and choosing the row that best fits the input information.  
Appellants argue that the claims depart for the single model and improve on existing technology in the use of many specialized models, and provides a new and useful application of the concept of ‘instructions for analysis of sequence data’ noting Alice and Amdocs.
In response, there does not appear to be any evidence of record that the claims as broadly set forth provide for any improvement, or for what it improves.  As discussed in the basis of the rejection and as evidenced by the art of record, the use of different models that correlate ‘traits’ with genetic information and demographics were known and used, and an active area of research.  Again, there is no evidence of record for a single model that would be applied to every genetic variant combined with all possible traits as asserted in Appellants arguments.  Clearly, the use and existence of many different models to provide for informative correlations for diagnosis, prognosis and general patient care provides evidence that the skilled artisan would use different models as necessary.  As analyzed above, the claims as broadly set forth do appear to preempt others from choosing from a variety of models to apply for a given condition as provided in Alice. claims recite the use of polygenic servers and models which are applied to the analysis of the users genetic information and demographics, in review of the claim limitations, guidance of the specification and the art of record it appears that the process can be performed in one’s mind or by hand by comparing information in a table to that provided by a user.  There is no specific requirement of the data provided to the model, and as clearly set forth in the claims the association of the genetic variation and characteristic are both known.  Similar to the example of BRCA1, such information is known and the suggestion to use servers and models to make this association does not appear to provide significantly more than the direction to use known correlations of genetics, resulting characteristics and any associated demographics that may be related to the prevalence of a genetic variant or characteristic.  
Given the lack of guidance on how new associations would be created, and only the broad guidance to use known associations, the claims appear to broadly be directed to the use of others work that establishes the association of known genetic variants and characteristics with the suggestion to apply this knowledge using those models to analyze information from an individual.

Appellant’s arguments for 103
Appellants provide an overview of the relevant case law that governs 103, and argue that the examiner has failed to make a prima facie for rejection the claims.  Providing the limitations of claim 8 Appellants explain the basis of the invention and argue that the arrangement of the features has several notable differences from current trends in predicting the characteristics of an individual.  Appellants argue that claim in the reflection of the limitation to ‘train models with data from specific demographics when predicting characteristics based on genetic information’ is 
In response, there is no evidence of record of what ‘the consensus’ would be to support Appellants position.  However, more to point it is acknowledged that greater amounts of information could be useful in making a more accurate prediction, but this possibility clearly is encompassed by the instant claims.  There is no clear requirement of the claims nor in review of the specification for any guidance on the amount or specific type of information that is used in generating a model which would differentiate the collection and modelling necessary to provide for an informative analysis of genetic information.  Clearly based on the art of record the analysis of traits, for example cancer, is associated with the identification of informative genetic variants, and that each of the different types of cancer is or can be associated with different types of variants necessitating different models.  Applying the analysis of BRCA1 to breast cancer in women with a history of breast cancer, or in patients with relatives with the BRCA1 variant would be an obvious demographic for use in a model, but clearly would not be applicable for other cancers such as testicular cancer usually found in men.
Appellants provide an overview of Chatterjee et al. and argue that it teaches away because it is focused on providing a single model noting the teaching of ‘finding the “best predictive model for a given disease” to evaluate risk. Further Appellants note that at [0045] it is taught that ‘universal polygenic models…fail to take into account the idiosyncrasies of certain populations”
In response, it appears that Chatterjee et al provides the suggestion that there are models for every disease and provides the basis of multiple models, not a single model.  Again, it is unclear that a universal polygenic models exists based on the art of record, and to the contrary 
Appellants argue that Koo fails to remedy Chatterjee and only provides a variety of different techniques for creating models.
In response, Koo et al was provided as evidence that the skilled artisan was aware of multiple means of generating models, and that there are detailed considerations in applying and interpreting models.  Koo et al was not provided to show that multiple models could be used by Chatterjee et al, rather that with the many possible variants, diseases, and other demographic data, that skilled artisan was aware of many different modeling possibilities and that given the detailed guidance and examples that the level of skilled artisan was high.
Appellants provide an overview of Moon and Henderiksen, and argue that both provide evidence for one model and problems in creating models before others are validated.  Appellants argue that like Chaterjee et al., Moon and Henderiksen endorse a single model approach and fail to provide for multiple models as instantly claimed.
In response, both Moon and Henderiksen were provided as further evidence for the existence of multiple models, and how the art provides for multiple models in patient evaluation.  It is acknowledged that some models may not be validated or even correct, however as noted in Appellants citation of Hederiksen there are multiple models in the art that are being applied for a single clinical question (page 12).  While not explicit teaching for choosing from of multiple models, this appears to provide the basis that one would have to choose since multiple ones exist.  Additionally, as previously provided, each disease and informative variant would require to be a model in itself, and given the breadth of the claims for any variant, any trait, any demographic, 
Additionally, it is noted that in review of the specification there are no new modeling nor any specific instructions for practicing the claimed method to any specificity, and that the instant claims do not provide any requirement to any specific nature of the models that are generated or applied.  The claims are very generic and broad, and do not require any particular outcome except to transmit ‘the prediction’ that was identified with modelling.  In review of the specification and evidence of record, there is no secondary consideration/evidence or necessarily even requirement that the prediction is correct or informative.  Appellant’s arguments and the indication of the claims that the models are ‘trained’ appears to imply that the model will then be informative and useful, however given the evidence of cited references this is not necessarily a simple matter.  Given the lack of guidance for any detailed implementation of training or application of the models for the enormous breadth of any trait and any possible genetic variant, it appears obvious from the art that multiple models would be necessary.
	Appellants provide the limitations of each of the dependent claims and argue that no specific citation is provided from the references.
	In reply, it is noted that the dependent claims provide for generic sources of the data that is used in the models.  For example, claim 9 states the model is generated ‘using known genotypes and known characteristics form members of a different demographic’, however the skilled artisan would readily know the types of samples and data necessary to include and exclude in genetic analysis of diseases or conditions (as a ‘characteristic’).  Claim 10 requires picking a model ‘based on at least two of the multiple demographics’, which again if an informative model did exist that comprised multiple informative data points related to 
	Again it is noted that the present specification does not provide any new means of modelling, or any new specific ways to collect data, or any guidance on how the modelling is to be performed or applied within the broad steps of the claims.  Further, while specification does not provide the detailed guidance it is acknowledged that the claims appear to be enabled by the art and that the level of skill is high in the art, and the limitations in dependent claims provide for only generic indication for possible choices for types of data or what data was included in the models that would be obvious to the skilled artisan.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Joseph Woitach/Primary Examiner, Art Unit 1631                                                                                                                                                                                                                                                                                                                                                                                                               
Conferees:
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631                                                                                                                                                                                                        

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.